Citation Nr: 1704032	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include osteoarthritis, torn medial meniscus, and multicompartmental synovectomy.  

2. Entitlement to service connection for a right knee disability, to include osteoarthritis, and torn medial meniscus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge via live videoconference.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  

While an appeal had also been perfected on the issues of service connection for tinnitus and sleep apnea, these claims were later granted in a November 2015 rating decision.  Accordingly, they are no longer in appellate status.


FINDINGS OF FACT

1. Resolving all benefit of the doubt in favor of the Veteran the evidence is in at lease equipoise as to whether his right knee disability had onset or is otherwise etiologically related to active service.  

2. Resolving all benefit of the doubt in favor of the Veteran the evidence is in at lease equipoise as to whether his left knee disability had onset or is otherwise etiologically related to active service. 



CONCLUSIONS OF LAW

1. The criteria for service connection of a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

2. The criteria for service connection of a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, given the positive outcome of this decision, there is no need to discuss compliance with the duty to notify and assist.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant matter, the Veteran has a present diagnosis of bilateral osteoarthritis of the knees, bilateral torn menisci, and left multicompartmental synovectomy.  A review of the service treatment records indicates multiple complaints of pain and swelling of the knees.  (See, e.g., VBMS, STR - Medical, 3/20/2015, p. 10).  His separation examination clearly gives a diagnosis of recurrent swelling and pain in both knees.  (See, id., p. 7).  As such, the question before the Board is whether a medical nexus exists between the Veteran's present knee disabilities and his documented history of knee pain and swelling in service.  

The Veteran was afforded a VA examination in April 2012, at which time the examiner documented osteoarthritis in both knees.  The examiner recorded the Veteran's history, to included swelling and pain throughout service, particularly when he played racquet ball.  He also reported a subsequent arthroscopic surgery of his right knee to clean out debris, loose bodies, and cartilage.  Significant arthritis was diagnosed in 2007.  A total right knee replacement was conducted in February 2012.  Prior to the surgery, the Veteran required cortisone injections in both knees.  That examiner did not provide an etiology opinion.  (See VBMS, VA Examination, 4/11/2012, 1).

A subsequent addendum opinion was obtained by a different VA physician in September 2012 to address the question of medical nexus to service.  That physician did not examine the Veteran, but instead reviewed the prior examination conducted in April 2012.  The physician stated that the claimed knee disabilities were less likely than not incurred in or caused by the Veteran's active service.  examiner reasoned that while the Veteran was seen for swelling in his knees while in service, he had normal examinations.  His pain was likely related to exercise, and therefore, more likely patellofemoral syndrome.  The examiner found no other inciting event in the service treatment records.  The examiner acknowledged arthroscopic surgery of both knees in 2009, as well as the subsequent 2012 diagnoses of degenerative joint disease in both knees.  The examiner stated that without any inciting injury and documentation thereof, and no continuation of care or problems with his knees in the documentation of the Veteran's current osteoarthritis, it was less likely related to service.  (See VBMS, VA Examination, 4/11/2012, 2).

Surgical records from the Veteran's right total knee replacement document a history of two prior arthroscopic surgeries on the right knee and one on the left.  Specific dates for those procedures are not given.  (See VBMS, Medical Treatment Record - Non-Government Facility, 4/9/2012, p. 4).  

A private opinion was submitted by the Veteran's surgeon who conducted his total right knee replacement in May 2014.  That opinion states that the private physician had been treating the Veteran for bilateral knee osteoarthritis since December 2011.  The physician stated that the Veteran has underlying gout and pseudogout, which were contributing factors to his knee pain, but that his osteoarthritis was the most severe cause of his pain.  Given the Veteran's medical history, including multiple prior arthroscopic procedures, those procedures are related to military activity.  Therefore, the osteoarthritis is also related to military activity as well.  The examiner stated this belief with "reasonable degree of medical certainty."  (See VBMS, Medical Treatment Record - Non-Government Facility, 5/9/2014).

In March 2014, the Veteran testified at a hearing that he has experienced ongoing and increasing pain in both knees since active duty.  (See VVA, Hearing Transcript, 4/4/2012).

In March 2015, the Board found that the prior VA opinion was inadequate and issued a remand so that a new addendum opinion could be obtained, as well as any outstanding surgical records, particularly, those regarding his right knee surgery at an Air Force hospital in Germany.  The Veteran has clarified that the right knee arthroscopic surgery took place in 1988 or 1989 in Wiesbaden, Germany, after he separated from service.  (See VBMS, Statement in support of Claim, 4/27/2015).  Unfortunately, those records could not be obtained.  Nonetheless, the Veteran is competent to testify as to events and symptoms actually witnessed.  38 C.F.R. § 3.159(a)(2) (2016).  Given the Veteran's competent testimony, and his subsequent medical records which document a history of multiple right knee surgeries, the Board accepts the Veteran's testimony that he required arthroscopic surgery of the right knee in the late 1980s.

An addendum opinion was also obtained from the VA physician who provided the 2012 addendum opinion.  The examiner reiterated that while the Veteran complained of swelling and pain in service, that was likely due to patellofemoral syndrome.  The physician states that the Veteran did not have arthroscopic surgery in service because it is not documented in the Veteran's service treatment records.  The physician also stated that the Veteran's service treatment records showed a normal examination in clinic notes and normal joints on separation.  According to records available, the Veteran saw an orthopedist in 2009, or 22 years after separation from service.  The physician then states that without any inciting injury and documentation thereof, and no continuing care or problems with his knees in the documentation, the Veteran's current diagnosis of osteoarthritis, which occurred 22 years after service is less likely than not related to his military service.  (See VBMS, C&P Examination, 5/13/2015).  

In light of the above, the Board finds that service connection should be granted for both right and left knee disabilities.  

Here, the Board notes that the  2012 private opinion was submitted by the Veteran's treating physician who acknowledged the Veteran's reported history, as well as his swelling and pain in service, in addition to his prior right and left knee surgeries.  

On the contrary, the Board finds the 2015 negative VA addendum opinion problematic for several reasons.  First, the opinion relies on the premise that the Veteran's separation examination noted normal knees, when in fact, it diagnosed chronic pain and swelling in both knees.  It does not recognize the Veteran's reported history of ongoing pain since service.  Neither does it acknowledge the Veteran's right knee surgery in either 1988 or 1989.  Further, the examiner repeatedly refers to a 22-year history when, in fact, the Veteran separated from service 32 years earlier; whether this was an acknowledgement of the reported 1989 surgery, or a misstatement by the examiner is ambiguous.  Regardless, the opinion is unclear as to whether the examiner fully understood the Veteran's complete medical history in rendering the opinion.  Finally, the Board observes that, unlike the private physician who provided the 2012 opinion, the examiner has never actually examined or treated the Veteran's knees or spoke to the Veteran regarding his medical history.  

The Board acknowledges that neither opinion is particularly strong.  However, given the Veteran's testimony and reported history of continuity since active service, the Board finds that the evidence is in at least equipoise as to whether there is a nexus between the current bilateral knee disabilities and his documented in-service knee issues, to include chronic swelling and pain, and thus whether the present disability had onset during active service.   Therefore, affording the Veteran the benefit-of-the-doubt, the Board finds that service connection should be granted for both right and left knee disabilities.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a left knee disability, to include osteoarthritis, torn medial meniscus, and multicompartmental synovectomy, is granted.  

Service connection for a right knee disability, to include osteoarthritis, and torn medial meniscus, is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


